DETAILED ACTION
This office action is in response to the application filed April 3, 2020 in which claims 1-5 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference numeral 150 as described in para. 0021 is not shown in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  Claim 1 recites the limitations “a first-loop-fastener,” “a second-loop fastener,” and “a first-loop-fastener.”  Claim 5 recites the limitation “a third-loop fastener.”  These limitations are objected to due to the inconsistency as to how many hyphens are used in the limitations.  The claims should be amended so that the limitations are hyphenated consistently or not hyphenated at all.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation “in order to grip the passenger-jacket to the jacket” on line 6.  This limitation is indefinite because it is unclear which jacket “the jacket” refers to (i.e. the passenger-jacket or the operator-jacket).  For purposes of examination, this limitation will be interpreted as “in order to grip the passenger-jacket to the operator-jacket.”
Dependent claims are rejected at least for depending from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4 are rejected, insofar as definite and as best understood by the Examiner, under 35 U.S.C. 103 as being unpatentable over USPN 10,259,518 Jarmon in view of USPN 4,691,387 Lopez.
Regarding claim 1, Jarmon discloses an apparel system for aiding a secondary rider on a vehicle (Abstract), the apparel system comprising:
an operator-jacket (300 of Fig. 3; col 4, line 61 – col. 5, line 5) having
	a first handle (400) attached to a left-front of the operator-jacket (see Fig. 3; col. 4, line 61 – col. 5, line 5), and
	a second handle (400) attached to a right-front of the operator-jacket (see Fig. 3; col. 4, line 61 – col. 5, line 5);
such that a hand of passenger affixes the palm-region of one of their hands to one of the left-front of the operator-jacket and the right-front of the operator-jacket (col. 4, line 61 – col. 5, line 5).
Jarmon does not disclose first and second loop fasteners or at least one glove having a hook fastener attached to a palm region of the at least one glove.
However, Lopez teaches that it is known in the art place loop fastener on handles configured to interface with corresponding hook fasteners on the palm of gloves (see all Figs.; col. 1, lines 5-12; col. 4, lines 7-27) in order to increase the strength of a user’s grip without exerting additional energy, thereby redirecting the available power for more efficient use of the glove (col. 1, lines 5-12).


Regarding claim 2, the modified invention of Jarmon (i.e. Jarmon in view of Lopez, as detailed above) further teaches an apparel system further comprising at least one hand-grip, the at least one hand-grip having at least one grip-loop-fastener circumscribing the hand-grip, such that the hook-fastener, when interfaced with the grip-loop-fastener, releasably affixes the palm-region of one of the at least one glove to the grip-loop-fastener (see all Figs. of Lopez; col. 1, lines 5-12 of Lopez; col. 4, lines 7-27 of Lopez).

Regarding claim 3, the modified invention of Jarmon (i.e. Jarmon in view of Lopez, as detailed above) further teaches an apparel system wherein the hand-grip is a vehicle grip (see Fig. 12 of Lopez).

Regarding claim 4, the modified invention of Jarmon (i.e. Jarmon in view of Lopez, as detailed above) further teaches an apparel system wherein the hand-grip is a tool-grip (see Fig. 2 of Lopez; inasmuch as currently claimed, a baseball bat can be considered a tool and can be used for activities such as putting dents in other items).

Claim 5 is rejected, insofar as definite and as best understood by the Examiner, under 35 U.S.C. 103 as being unpatentable over Jarmon in view of Lopez (as applied to claims 1 and 2, above) and in further view of USPN 3,940,166 Smithea.
Regarding claim 5, the modified invention of Jarmon (i.e. Jarmon in view of Lopez, as detailed above) teaches an apparel system as claimed above.
The modified invention of Jarmon does not expressly teach an apparel system further comprising a third-loop fastener disposed on a back of the operator-jacket; and a passenger-jacket having at least one passenger-hook fastener disposed on a front of the passenger-jacket; whereby the third-loop fastener releasably affixes to the passenger-hook fastener in order to grip the passenger-jacket to the jacket.
However, Smithea teaches that when a motorcycle if being operated with an operator and a passenger, to physically bind the two people chest-to-back using a strap (15) in order to protect against the passenger falling off or being jolted off the motorcycle in the event of a sharp turn or bump (see Figs. 2-3; col. 1, lines 64-68).  
In view of the teachings of Lopez, it would further having been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use corresponding hook and loop fasteners disposed on the front of the passenger jacket 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art made of record and not relied upon is pertinent to applicant’s disclosure as providing additional examples of apparel systems intended for securing passengers to operators while riding open air vehicles such as motorcycles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F Griffin Hall/Examiner, Art Unit 3732